Ness, Justice
(dissenting) :
I dissent. While I do not sanction the granting of ex parte orders, I believe the trial judge satisfied the minimum requirements of due process when he granted Mrs. Lenoir a hearing prior to issuing a final order.
Respondent Cuttino commenced this action seeking relief from the unusual behavior of appellant Lenoir. Mrs. Lenoir *450posessed certain documents and pathology reports concerning Mr. Cuttino’s deceased daughter and persisted in exhibiting these materials to the public.
By ex parte order issued August 8, 1977, Mrs. Lenoir was directed to deliver to proper authorities photographs of the body of Margaret Cuttino, and autopsy and pathology reports pertaining to the child’s body. The order, summons and petition, and affidavit attachments were served on Mrs. Lenoir on August 12, 1977. Although she admitted having the documents in her possession, appellant refused to comply with the order.
The trial judge issued a subsequent order on August 16, 1977, requiring Mrs. Lenoir to appear before him on August 29, 1977, to show cause why she should not be held in contempt of court. Lenoir appeared at the designated time and place and made an oral presentation to the court. The trial judge concluded appellant failed to justify her refusal to comply with the earlier order, and held her in contempt of court. It was stipulated she might purge herself of the contempt by complying with the court’s order to surrender the documents and photographs.
The majority opinion holds the trial court’s August 8, 1977 order was void for want of jurisdiction. I disagree.
As emphasized in Webster v. Clanton, 259 S. C. 387, 192 S. E. (2d) 214 (1972), this Court is committed to ensuring due process to all parties concerned with the final adjudication. The ex parte order issued against Mrs. Lenoir was a temporary injunction; no final adjudication of the matter was made until appellant had an opportunity to be heard before the trial judge. While I disapprove of ex parte orders in general, absent a clear exigency, a circuit judge is permitted to issue temporary injunctions ex parte. See Code Section 15-55-20 (1976); Andrews v. Sumter Commercial & Real Estate Company, 87 S. C. 301, 69 S. E. 604 (1910); Ex parte Jones, 160 S. C. 63, 158 S. E. 134 (1931).
*451Appellant next argues the facts do not support the injunctive relief granted in the initial order. I disagree.
The granting of a temporary injunction is within the trial judge’s discretion. See Lyles v. Williams, 96 S. C. 290, 80 S. E. 470 (1913); Powell v. Immanuel Baptist Church, 261 S. C. 219, 199 S. E. (2d) 60 (1973). Mr. Cuttino offered six affidavits which evidenced the offensiveness of appellant’s actions. (Tr. 10-20). The irreparable harm suffered by the family of the little girl by the callous display of the documents is beyond question. I believe Mr. Cuttino made out a prima facie showing of entitlement to preventive relief. Metcalf v. Huntley-Richardson Lumber Co., 170 S. C. 226, 170 S. E. 162 (1933); Epps v. Bryant et al., 219 S. C. 307, 65 S. E. (2d) 112 (1951); Transcontinental Gas Pipe Line Corp. v. Porter et al., 252 S. C. 478, 167 S. E. (2d) 313 (1969).
Finally, appellant asserts she should not have been held in contempt of court for noncompliance with the August 8, 1977 order because that order was a nullity. I would hold that the ex parte order was valid; hence, .this exception has no merit. Courts clearly have the power to hold persons in contempt who refuse to obey judicial orders. Code Section 15-35-180 (1976).
I would affirm.
Littlejohn, J., concurs.